Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 17126114 filed 12/18/2020. Claims 1-36 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62348869 filed 06/11/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10880876 B2 (Application number 15/620,298). Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 17/126,114
patent US 10880876 B2
(Application number 15/620,298)
1. A method, comprising: 

receiving, by a wireless device, a first uplink grant for a licensed assisted access cell, wherein the first uplink grant comprises: 





a physical uplink shared channel starting position field indicating a starting position of a physical uplink shared channel in a subframe of the licensed assisted access cell; and 

a channel access type field indicating at least one of a first channel access type and a second channel access type for the subframe; and 

transmitting, via the licensed assisted access cell, an uplink signal in the subframe without performing a channel access procedure regardless of the channel access type field indicating the first channel access type or the second channel access type, wherein the channel access procedure is determined to be not being performed at least when there is an uplink transmission by the wireless device in a preceding adjacent subframe of the licensed assisted access cell.
1. A method comprising: 

receiving by a wireless device, an uplink multi-subframe grant for a licensed assisted access (LAA) cell, the uplink multi-subframe grant comprising: 

radio resources of an uplink burst comprising a plurality of consecutive subframes; 

a physical uplink shared channel (PUSCH) starting position field indicating a PUSCH starting position in a subframe of the plurality of consecutive subframes; and 

a listen-before-talk (LBT) type field indicating at least one of a first LBT type or a second LBT type for the subframe of the plurality of consecutive subframes; 

determining, at least based on uplink transmissions by the wireless device in a preceding adjacent subframe to the subframe of the plurality of consecutive subframes and a maximum channel occupancy time (MCOT) not expiring in the subframe of the plurality of consecutive subframes, to: 
ignore the LBT type field in the uplink grant by not performing an LBT procedure for the subframe of the plurality of consecutive subframes; and 
transmit uplink signals in the subframe of the plurality of consecutive subframes without performing the LBT procedure for the subframe of the plurality of consecutive subframes, regardless of the LBT type field indicating the first LBT type or the second LBT type; and 

transmitting, via the LAA cell, the uplink signals in the subframe of the plurality of consecutive subframes


  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang hereafter) (US 20190200379 A1, submitted in IDS) in view of BHORKAR et al. (BHORKAR hereafter) (US 20180270860 A1, submitted in IDS).

Regarding claim 1, Wang teaches, A method, comprising: 
receiving, by a wireless device, a first uplink grant for a licensed assisted access cell (Wang; The base station sends the UL grants for scheduling uplink subframes #5, #6, and #7 in subframe #1, where the indicated LBT types are Cat-4 LBT, Par. 0110; an LTE system deployed in an unlicensed frequency band is referred to as a licensed assisted access (LAA) system ... A mobile station (STA) must detect a radio channel before sending a signal, and the STA can only send the signal over the radio channel when it detects that the radio channel is idle. This mechanism is called a listen-before-talk (LBT) mechanism. LAA also needs to follow a similar mechanism to ensure less interference with other signals, Par. 0007-0008), wherein the first uplink grant comprises: 
a physical uplink shared channel starting position indicating a starting position of a physical uplink shared channel in a subframe of the licensed assisted access cell (Wang; the UE determines the LBT type in the current subframe according to LBT indicated by the UL grant, and the PUSCH starting position is determined according to a starting position indicated by the UL grant of the current subframe, Par. 0105); and 
a channel access type field indicating at least one of a first channel access type and a second channel access type for the subframe (Wang; The base station sends the UL grants for scheduling uplink subframes #5, #6, and #7 in subframe #1, where the indicated LBT types are Cat-4 LBT, Par. 0110; a UL grant only using 1 bit to indicate 25 μs LBT or Cat 4 LBT, Par. 0107); and 
transmitting, via the licensed assisted access cell, an uplink signal in the subframe without performing a channel access procedure regardless of the channel access type field indicating the first channel access type or the second channel access type (Wang; LBT does not need to be performed for subframe #5, though the UL grant for scheduling subframe #5 indicates the LBT type, Par. 0110), 
wherein the channel access procedure is determined to be not being performed at least when there is an uplink transmission by the wireless device in a preceding adjacent subframe of the licensed assisted access cell (Wang; the UE can determine that subframes #4 to #5 are consecutive. Therefore, the UE performs LBT before subframe #4 according to Cat-4 indicated by the UL grant, and if LBT is passed, then the UE may continuously transmit the PUSCH in subframe #4 and subframe #5. That is, LBT does not need to be performed for subframe #5, though the UL grant for scheduling subframe #5 indicates the LBT type, Par. 0110).  
Although Wang teaches UL grant indicates starting position, but fails to explicitly teach, 
starting position field. 
However, in the same field of endeavor, BHORKAR teaches, 
starting position field (BHORKAR; a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the … UL grant, Par. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang to include the use of explicit indication as taught by BHORKAR in order to determine start position (BHORKAR ; Par. 0039).

Regarding claim 10, Wang teaches, A wireless device, comprising: one or more processors; and a non-transitory computer-readable storage medium for storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive a first uplink grant for a licensed assisted access cell (Wang; The base station sends the UL grants for scheduling uplink subframes #5, #6, and #7 in subframe #1, where the indicated LBT types are Cat-4 LBT, Par. 0110; an LTE system deployed in an unlicensed frequency band is referred to as a licensed assisted access (LAA) system ... A mobile station (STA) must detect a radio channel before sending a signal, and the STA can only send the signal over the radio channel when it detects that the radio channel is idle. This mechanism is called a listen-before-talk (LBT) mechanism. LAA also needs to follow a similar mechanism to ensure less interference with other signals, Par. 0007-0008), wherein the first uplink grant comprises: 
a physical uplink shared channel starting position indicating a starting position of a physical uplink shared channel in a subframe of the licensed assisted access cell (Wang; the UE determines the LBT type in the current subframe according to LBT indicated by the UL grant, and the PUSCH starting position is determined according to a starting position indicated by the UL grant of the current subframe, Par. 0105); and 
a channel access type field indicating at least one of a first channel access type and a second channel access type for the subframe (Wang; The base station sends the UL grants for scheduling uplink subframes #5, #6, and #7 in subframe #1, where the indicated LBT types are Cat-4 LBT, Par. 0110; a UL grant only using 1 bit to indicate 25 μs LBT or Cat 4 LBT, Par. 0107); and 
transmit, via the licensed assisted access cell, an uplink signal in the subframe without performing a channel access procedure regardless of the channel access type field indicating the first channel access type or the second channel access type (Wang; LBT does not need to be performed for subframe #5, though the UL grant for scheduling subframe #5 indicates the LBT type, Par. 0110), 
wherein the channel access procedure is determined to be not being performed at least when there is an uplink transmission by the wireless device in a preceding adjacent subframe of the licensed assisted access cell (Wang; the UE can determine that subframes #4 to #5 are consecutive. Therefore, the UE performs LBT before subframe #4 according to Cat-4 indicated by the UL grant, and if LBT is passed, then the UE may continuously transmit the PUSCH in subframe #4 and subframe #5. That is, LBT does not need to be performed for subframe #5, though the UL grant for scheduling subframe #5 indicates the LBT type, Par. 0110).
Although Wang teaches UL grant indicates starting position, but fails to explicitly teach, 
starting position field. 
However, in the same field of endeavor, BHORKAR teaches, 
starting position field (BHORKAR; a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the … UL grant, Par. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang to include the use of explicit indication as taught by BHORKAR in order to determine start position (BHORKAR ; Par. 0039).

Regarding claim 19, Wang teaches, A method, comprising: 
transmitting, by a base station, a first uplink grant for a licensed assisted access cell to a wireless device (Wang; The base station sends the UL grants for scheduling uplink subframes #5, #6, and #7 in subframe #1, where the indicated LBT types are Cat-4 LBT, Par. 0110; an LTE system deployed in an unlicensed frequency band is referred to as a licensed assisted access (LAA) system ... A mobile station (STA) must detect a radio channel before sending a signal, and the STA can only send the signal over the radio channel when it detects that the radio channel is idle. This mechanism is called a listen-before-talk (LBT) mechanism. LAA also needs to follow a similar mechanism to ensure less interference with other signals, Par. 0007-0008), wherein the first uplink grant comprises: 
a physical uplink shared channel starting position indicating a starting position of a physical uplink shared channel in a subframe of the licensed assisted access cell (Wang; the UE determines the LBT type in the current subframe according to LBT indicated by the UL grant, and the PUSCH starting position is determined according to a starting position indicated by the UL grant of the current subframe, Par. 0105); and 
a channel access type field indicating at least one of a first channel access type and a second channel access type for the subframe (Wang; The base station sends the UL grants for scheduling uplink subframes #5, #6, and #7 in subframe #1, where the indicated LBT types are Cat-4 LBT, Par. 0110; a UL grant only using 1 bit to indicate 25 μs LBT or Cat 4 LBT, Par. 0107); and 
receiving, via the licensed assisted access cell, an uplink signal in the subframe from the wireless device, wherein the wireless device does not perform a channel access procedure regardless of the channel access type field indicating the first channel access type or the second channel access type (Wang; LBT does not need to be performed for subframe #5, though the UL grant for scheduling subframe #5 indicates the LBT type, Par. 0110), 
wherein the channel access procedure is determined to be not being performed at least when there is an uplink transmission by the wireless device in a preceding adjacent subframe of the licensed assisted access cell (Wang; the UE can determine that subframes #4 to #5 are consecutive. Therefore, the UE performs LBT before subframe #4 according to Cat-4 indicated by the UL grant, and if LBT is passed, then the UE may continuously transmit the PUSCH in subframe #4 and subframe #5. That is, LBT does not need to be performed for subframe #5, though the UL grant for scheduling subframe #5 indicates the LBT type, Par. 0110).
Although Wang teaches UL grant indicates starting position, but fails to explicitly teach, 
starting position field. 
However, in the same field of endeavor, BHORKAR teaches, 
starting position field (BHORKAR; a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the … UL grant, Par. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang to include the use of explicit indication as taught by BHORKAR in order to determine start position (BHORKAR ; Par. 0039).

Regarding claim 28, Wang teaches, A base station, comprising: 
one or more processors; and 
a non-transitory computer-readable storage medium for storing instructions that, when executed by the one or more processors, cause the base station to: 
transmit a first uplink grant for a licensed assisted access cell to a wireless device (Wang; The base station sends the UL grants for scheduling uplink subframes #5, #6, and #7 in subframe #1, where the indicated LBT types are Cat-4 LBT, Par. 0110; an LTE system deployed in an unlicensed frequency band is referred to as a licensed assisted access (LAA) system ... A mobile station (STA) must detect a radio channel before sending a signal, and the STA can only send the signal over the radio channel when it detects that the radio channel is idle. This mechanism is called a listen-before-talk (LBT) mechanism. LAA also needs to follow a similar mechanism to ensure less interference with other signals, Par. 0007-0008), wherein the first uplink grant comprises: 
a physical uplink shared channel starting position indicating a starting position of a physical uplink shared channel in a subframe of the licensed assisted access cell (Wang; the UE determines the LBT type in the current subframe according to LBT indicated by the UL grant, and the PUSCH starting position is determined according to a starting position indicated by the UL grant of the current subframe, Par. 0105); and 
a channel access type field indicating at least one of a first channel access type and a second channel access type for the subframe (Wang; The base station sends the UL grants for scheduling uplink subframes #5, #6, and #7 in subframe #1, where the indicated LBT types are Cat-4 LBT, Par. 0110; a UL grant only using 1 bit to indicate 25 μs LBT or Cat 4 LBT, Par. 0107); and 
receive, via the licensed assisted access cell, an uplink signal in the subframe from the wireless device, wherein the wireless device does not perform a channel access procedure regardless of the channel access type field indicating the first channel access type or the second channel access type (Wang; LBT does not need to be performed for subframe #5, though the UL grant for scheduling subframe #5 indicates the LBT type, Par. 0110), 
wherein the channel access procedure is determined to be not being performed at least when there is an uplink transmission by the wireless device in a preceding adjacent subframe of the licensed assisted access cell (Wang; the UE can determine that subframes #4 to #5 are consecutive. Therefore, the UE performs LBT before subframe #4 according to Cat-4 indicated by the UL grant, and if LBT is passed, then the UE may continuously transmit the PUSCH in subframe #4 and subframe #5. That is, LBT does not need to be performed for subframe #5, though the UL grant for scheduling subframe #5 indicates the LBT type, Par. 0110).
Although Wang teaches UL grant indicates starting position, but fails to explicitly teach, 
starting position field. 
However, in the same field of endeavor, BHORKAR teaches, 
starting position field (BHORKAR; a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the … UL grant, Par. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang to include the use of explicit indication as taught by BHORKAR in order to determine start position (BHORKAR ; Par. 0039).

Regarding claim 2, 11, 20, and 29, Wang-BHORKAR teaches, The method of claim 1, The wireless device of claim 10, The method of claim 19, and The base station of claim 28 respectively, wherein: 
the first channel access type is a Category 4 listen-before-talk (BHORKAR; the LBT types selected by the LTE eNodeB can include the following: … Category 4 LBT, Par. 0064); and 
the second channel access type is a Category 2 listen-before-talk (BHORKAR; the LBT types selected by the LTE eNodeB can include the following: … Category 2 LBT, Par. 0064).  
The rational and motivation for adding this teaching of BHORKAR is the same as for Claim 1.

Regarding claim 3, 12, 21, and 30, Wang-BHORKAR teaches, The method of claim 1, The wireless device of claim 10, The method of claim 19, and The base station of claim 28 respectively, wherein the channel access procedure is determined to be not being performed further when there is no transmission gap between the uplink transmission by the wireless device in the preceding adjacent subframe and a transmission for the uplink signal in the subframe (Wang; The UE needs to determine whether it needs to perform LBT according to whether there is a gap between the current subframe and the previous subframe, Par. 0108).  

Regarding claim 4, 13, 22, and 31, Wang-BHORKAR teaches, The method of claim 1, The wireless device of claim 10, The method of claim 19, and The base station of claim 28 respectively, wherein the channel access procedure is determined to be not being performed further when there is an uplink transmission by the wireless device in a last symbol of the preceding adjacent subframe (Wang; if uplink transmission scheduled by the previous subframe occupies the last SC-FDMA symbol and uplink transmission scheduled by the current subframe starts from the first SC-FDMA symbol (#0 symbol), then the UE can determine that the two subframes are continuous, and there is no gap. Therefore, if in the previous subframe, the UE has performed transmission, then the UE may not perform LBT in the current subframe, Par. 0109).  

Regarding claim 5, 14, 23, and 32, Wang-BHORKAR teaches, The method of claim 1, The wireless device of claim 10, The method of claim 19, and The base station of claim 28 respectively, wherein the first uplink grant is a single-subframe uplink grant (Wang; the base station may also perform single-subframe scheduling, i.e., one-to-one scheduling multiple consecutive uplink subframes by multiple UL grants, Par. 0010).  

Regarding claim 6, 15, 24, and 33, Wang-BHORKAR teaches, The method of claim 1, The wireless device of claim 10, The method of claim 19, and The base station of claim 28 respectively, wherein the starting position of a physical uplink shared channel comprises: symbol 0 (Wang; the PUSCH starting position is the starting position indicated by the UL grant (i.e., symbol #0), Par. 0102); 25ps in symbol 0; (25+TA) ps in symbol 0; or symbol 1.  

Regarding claim 7, 16, 25, and 34, Wang-BHORKAR teaches, The method of claim 6, The wireless device of claim 15, The method of claim 24, and The base station of claim 33 respectively, wherein the channel access procedure is determined to be not being performed further when the physical uplink shared channel starting position field indicates that physical uplink shared channel transmission in the subframe starts from a beginning of the symbol 0 (Wang; if the UE successfully transmits the PUSCH of the previous subframe, the UE does not need to perform LBT (LBT type is LBT), and the PUSCH starting position is the starting position indicated by the UL grant (i.e., symbol #0), Par. 0102).  

Regarding claim 8, 17, 26, and 35, Wang-BHORKAR teaches, The method of claim 1, The wireless device of claim 10, The method of claim 19, and The base station of claim 28 respectively, further comprising: 
receiving a second uplink grant for the preceding adjacent subframe (Wang; As shown in FIG. 8, the base station transmits the UL grant for scheduling uplink subframe #4 in subframe #0, Par. 0110).  

Regarding claim 9, 18, 27, and 36, Wang-BHORKAR teaches, The method of claim 8, The wireless device of claim 17, The method of claim 26, and The base station of claim 35 respectively, wherein the second uplink grant comprises a single- subframe uplink grant (Wang; As shown in FIG. 8, the base station transmits the UL grant for scheduling uplink subframe #4 in subframe #0, Par. 0110; the base station may also perform single-subframe scheduling, i.e., one-to-one scheduling multiple consecutive uplink subframes by multiple UL grants, Par. 0010) or a multi-subframe uplink grant .  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20190342915 A1 teaches multi-subframe scheduling  in Fig. 28.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416